NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2935-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RODNEY DELVA,

     Defendant-Appellant.
________________________

                   Submitted May 18, 2022 – Decided June 15, 2022

                   Before Judges Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 14-02-0559.

                   Rodney Delva, appellant pro se.

                   Theodore N. Stephens, II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Rodney Delva appeals from a May 10, 2021 order denying his

motion to reduce his sentence. Because defendant can neither procedurally

present an excessive sentencing argument consistent with N.J.S.A. 2C:44-

1(b)(14) nor meet the standards to show an illegal sentence under Miller v.

Alabama, 567 U.S. 460 (2012) and its progeny, we affirm.

      Defendant was indicted for offenses committed in 2013 when he was

twenty-five years old. In 2016, defendant pled guilty to crimes, including first-

degree aggravated manslaughter, and was sentenced in 2017 to twenty years'

imprisonment with eighty-five percent parole ineligibility under the No Early

Release Act, N.J.S.A. 2C:43-7.2, and ten years of parole ineligibility under the

Graves Act, N.J.S.A. 2C:43-6(c). The judge found aggravating factors three,

the risk that the defendant will commit another offense, and nine, the need for

deterring the defendant and others from violating the law. N.J.S.A. 2C:44-

1(a)(3), (9). The judge found no mitigating factors. The judge found "clear and

convincing evidence that the aggravating factors substantially outweigh[ed] the

non-existent mitigating factors."

      Defendant appealed his sentence, which we affirmed. State v. Delva, No.

A-4926-16 (App. Div. Dec. 7, 2017). We were "satisfied that the sentence [was]

not manifestly excessive or unduly punitive and [did] not constitute an abuse of


                                                                           A-2935-20
                                       2
discretion." Ibid. (citing State v. Cassady, 198 N.J. 165 (2009); then State v.

Roth, 95 N.J. 334 (1984)).

      On February 28, 2021, defendant filed a motion pro se to reduce or change

his sentence under Rule 3:21-10(b)(4). On May 10, 2021, the judge denied his

motion to reduce his sentence, explaining:

            [this court continues to find] by clear and convincing
            evidence that the aggravating factors preponderate over
            the mitigating factors. While a new mitigating factor,
            that the defendant was under [twenty-six] years of age
            at the time of the commission of the offense, would
            apply under [N.J.S.A. 2C:44-1(b)(14)] as [d]efendant
            was [twenty-five] years old at the time of the offense
            on August 9, 2013, this [c]ourt finds that this would not
            outweigh the aggravating factors this [c]ourt previously
            found, specifically, the risk that the defendant will
            commit another offense, [N.J.S.A. 2C:44-1(a)(3)], and
            the need for deterring the defendant and others from
            violat[ing] the law, [N.J.S.A. 2C:44-1(a)(9)]. While it
            is admirable that [d]efendant has participated and
            completed various programs while incarcerated,
            [d]efendant has not shown sufficient good cause to
            reduce his sentence. Furthermore, this [c]ourt is not
            involved in the calculation of any public health
            emergency credit that [d]efendant may be entitled to as
            that is the responsibility of the Department of
            Corrections.

      This appeal followed.

      Defendant argues:

            THE TRIAL COURT ABUSED [ITS] DISCRETION
            BY NOT REDUCING APPELLANT[']S SENTENCE

                                                                         A-2935-20
                                       3
             IN REGARDS TO MILLER V. ALABAMA, 567 U.S.
             460 (2012).

      "[A]n illegal sentence is one that 'exceeds the maximum penalty provided

in the Code for a particular offense' or . . . 'not imposed in accordance with law.'"

State v. Acevedo, 205 N.J. 40, 45 (2011) (quoting State v. Murray, 162 N.J. 240,

247 (2000)).

      Our review of a sentence is generally limited. State v. Miller, 205 N.J.

109, 127 (2011).     Our responsibility is to assure that the aggravating and

mitigating factors found by the judge are supported by competent, credible

evidence in the record. Ibid. We must (1) "require that an exercise of discretion

be based upon findings of fact that are grounded in competent, reasonably

credible evidence[;]" (2) "require that the factfinder apply correct legal

principles in exercising its discretion[;]" and (3) modify sentences only "when

the application of the facts to the law is such a clear error of judgment that it

shocks the judicial conscience." Roth, 95 N.J. at 363-64; see also State v.

Fuentes, 217 N.J. 57, 70 (2014).

      "Whether a sentence is illegal as unconstitutional, however, is a question

of law to which [we] afford[] no deference." State v. Thomas, 470 N.J. Super.

167, 196 (App. Div. 2022) (citing State v. Zuber, 227 N.J. 422, 437 (2017)).

Such "[a]n illegal sentence may be corrected at any time before it is completed."

                                                                              A-2935-20
                                         4
State v. French, 437 N.J. Super. 333, 335 (App. Div. 2014) (citing R. 2:10-3;

and State v. Schubert, 212 N.J. 295, 309-10 (2012)).

      In Miller, the Supreme Court held "that mandatory life without parole for

those under the age of [eighteen] at the time of their crimes violates the Eighth

Amendment's prohibition on 'cruel and unusual punishments.'" 567 U.S. at 465.

However, where a sentence is not mandatory, a sentencing court must "follow a

certain process--considering an offender's youth and attendant characteristics--

before imposing a particular penalty." Id. at 483.

      In 2020, the Legislature added mitigating factor fourteen to the sentencing

guidelines that "the defendant was under [twenty-six] years of age at the time of

the commission of the offense."       N.J.S.A. 2C:44-1(b)(14).     In 2021, we

acknowledged the new mitigating factor's effective date and explained the

process for requesting relief on appeal.

            N.J.S.A. 2C:44-1(b) was amended effective October
            19, 2020, to add the defendant's youth (i.e., less than
            twenty-six years of age) to the statutory mitigating
            sentencing factors. N.J.S.A. 2C:44-1(b)(14). Unlike
            mitigating factor thirteen, N.J.S.A. 2C:44-1(b)(13),
            mitigating factor fourteen does not require a finding
            that the defendant was substantially influenced by
            another; it only requires a finding that "[t]he defendant
            was under [twenty-six] years of age at the time of the
            commission of the offense." N.J.S.A. 2C:44-1(b)(14).



                                                                           A-2935-20
                                           5
     Although defendant argues that the motion court
     inadequately considered his youth at the time the
     murder was committed, he does not argue that the
     amendment should be applied retroactively to this case.
     In any case, the new sentencing factor would not
     provide a basis for relief because the factor is part of
     the weighing process, which relates to the issue of
     excessiveness, not legality. State v. Hess, 207 N.J. 123,
     145 (2011); [Acevedo, 205 N.J. at 46-47]. Claims that
     a sentence "within the range permitted by a verdict" is
     excessive must be raised on direct appeal, Hess, 207
     N.J. at 145, and "are not cognizable . . . under the
     present Rule 3:21-10(b)(5)," Acevedo, 205 N.J. at 47.
     Thus, even if the Legislature intended the youth factor
     to apply to sentences imposed long ago and affirmed on
     direct appeal, it would not provide a basis to render the
     sentence illegal or unconstitutional.

     [State v. Tormasi, 466 N.J. Super. 51, 66-67 (App. Div.
     2021) (first alteration in original) (sixteen-year-old
     subject to life imprisonment with thirty-year parole bar
     by 1998 sentence).]

We also elaborated:

     To date, defendant's sentence has been declared
     constitutional by a trial judge and this court. If he is
     denied parole, he may appeal. If he serves a substantial
     period in prison due to a parole denial or denials, he
     may even have a basis to file a motion to correct an
     illegal sentence based on "factors that could not be fully
     assessed when he was originally sentenced." Zuber,
     227 N.J. at 452. . . . But at this time, his sentence is
     legal and his speculative claims regarding the
     likelihood of not being paroled do not change that.

     [Id. at 71.]


                                                                  A-2935-20
                                 6
      Further, we recently reviewed Miller's progeny in Thomas. 470 N.J.

Super. at 167.

            Miller established a new rule of substantive
            constitutional law. [Graham v. Florida, 560 U.S. 48
            (2010)] and Zuber embraced the concept of having a
            court review whether a defendant has matured and been
            rehabilitated during their lengthy incarceration. Zuber,
            227 N.J. at 451-52. [Tormasi] recognized that in
            certain circumstances, an adversarial hearing may be
            needed to meet that goal. [466 N.J. Super. at 71].
            [Tormasi] did so without deciding "what would
            constitute an appropriate amount of time in prison to
            justify a 'return to court' to demonstrate that defendant
            has sufficiently reformed himself to a degree that
            serving his original sentence in full is no longer
            constitutional under the Eighth Amendment." Id. at 66.
            [State v. Comer] created a procedure for juvenile
            offenders sentenced to the murder statute's mandatory
            [thirty]-year parole bar to petition the court for a
            hearing after they have served at least twenty years in
            prison to "assess factors [that the sentencing court]
            could not evaluate fully decades before – namely,
            whether the juvenile offender still fails to appreciate
            risks and consequences, and whether he has matured or
            been rehabilitated." [249 N.J. 359, 370 (2022)]. At the
            hearing "[t]he court may also consider the juvenile
            offender's behavior in prison since the time of the
            offense, among other relevant evidence." [Ibid.]

            [Id. at 196-97 (sixth alteration in original).]

      Here, we previously affirmed defendant's sentence as not excessive in

2017 on direct appeal, well after the Court's 2012 decision in Miller. Moreover,

N.J.S.A. 2C:44-1(b) would not have applied in that year. Tormasi, 466 N.J.

                                                                          A-2935-20
                                         7
Super. at 66-67. Defendant's sentence remains legal, and he may file a motion

for parole when eligible and appeal if denied. Thus, we discern no error.

      To the extent we have not addressed defendant's remaining arguments, we

are satisfied they are without sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                            A-2935-20
                                        8